

Exhibit 10.1




TRANSITION, SEVERANCE, AND RELEASE AGREEMENT WITH REAFFIRMATION OBLIGATIONS
(with Agreement of Non-Solicitation and Non-Competition and Special Vesting
Agreement)
Between
Team, Inc. and Arthur F. Victorson



A. INTRODUCTION
Arthur F. Victorson is a resident of Indiana and has been an employee working
for Team, Inc. In this Agreement, “Employee” means Arthur F. Victorson, and
“Team” means Team, Inc. and its affiliated entities and predecessor and
successor entities. Employee has received this Severance Agreement and Release
(the “Agreement”) on July 2, 2018, and the last day of Employee’s employment
will be September 30, 2018 (the “Last Day of Employment”). The purpose of this
Agreement is to state the conditions of Employee’s termination without cause and
to resolve any employment-related issues that exist or might exist between
Employee and Team. This Agreement is presented to Employee for Employee to sign
as a condition to Employee’s receipt of certain benefits as set forth in the
Retention Benefits Agreement between Employee and Team (the “Retention
Agreement”) and the Team, Inc. Corporate Executive Officer Compensation and
Benefits Continuation Policy (as amended, August 17, 2016) (the “Severance
Policy”).
B. TEAM’S PROMISES TO EMPLOYEE
In exchange for the promises of Employee set forth below and Employee’s
continued compliance with these promises, Team agrees to do the following:
(1)    Continued Pay Through Last Day of Employment. Employee will continue
at-will employment with Team in the position of Special Advisor to the Chief
Executive Officer to provide transition services to Team through the Last Day of
Employment, and Team agrees to continue paying Employee his current base salary,
less applicable withholdings as required by law or currently in place (“Base
Salary”), on the regular Team pay dates through the Last Day of Employment, so
long as neither Team nor Employee has terminated the employment relationship as
set forth in Section D(5) below.
(2)    Severance Pay.
(a)    Continuation of Base Monthly Salary. Team agrees to provide severance pay
to Employee in the form of a continuation of the Employee’s base monthly salary
at the Employee’s base monthly salary level immediately prior to the Last Day of
Employment for fifteen (15) months. If such base salary continuation payments do
not exceed the Employee’s Compensation Limit, as defined in the Severance
Policy, such payments shall be made in thirty (30) equal installments payable on
the 15th and again on the last day of each month, beginning on the last day of
the second month following the month in which the Employee’s Last Day of
Employment occurs (and after the expiration of the seven-day revocation period
stated in the Reaffirmation referenced below). If such base salary continuation
payments exceed the Employee’s Compensation Limit, as defined in the Severance
Policy, (a) a separate payment equal to the difference between the Employee’s
base salary


1



--------------------------------------------------------------------------------




continuation payments and the Employee’s Compensation Limit shall be paid to the
Employee on or before the later of the 15th day of the third month following the
end of the Employee’s taxable year in which the Employee’s Last Day of
Employment occurs or the 15th day of the third month following the end of the
Company’s taxable year in which the Employee’s Last Day of Employment occurs
(and after the expiration of the seven-day revocation period stated in the
Reaffirmation referenced below), and (b) those salary continuation payments that
do not exceed the Employee’s Compensation Limit shall be made in thirty (30)
equal installments payable on the 15th and again on the last day of each month,
beginning on the last day of the second month following the month in which the
Employee’s Last Day of Employment occurs (and after the expiration of the
seven-day revocation period stated in the Reaffirmation referenced below). For
purposes of Section 409A (defined below), the Employee’s right to a series of
installment payments shall be treated as a right to a series of separate
payments.
(b)    Lump Sum Payment. Team also agrees to provide additional severance pay in
the form of a single sum payment in the amount of Fifteen Thousand Five Hundred
Dollars ($15,500.00) to be payable on the 60th day following the Last Day of
Employment (and after the expiration of the seven-day revocation period stated
in the Reaffirmation referenced below).
(c)    The Severance Pay may be eligible for reduction in accordance with
Section II of the Severance Policy. From the Severance Pay, Team also will
withhold, as required, for state and federal taxes, FICA, and other required
payroll deductions, but will not withhold for the Team, Inc. Salary Deferral
Plan and Trust (“401(k) Plan”), health and welfare plans or other benefit plans.
The Severance Payment will not be eligible for employer matching under the
401(k) Plan.
(3)    Special Vesting Agreement. Team’s CEO will recommend to the Board of
Directors Compensation Committee that, following the Last Day of Employment and
after the expiration of the seven-day revocation period stated in the
Reaffirmation referenced below, Team will vest Employee’s unvested time-based
restricted stock units previously awarded pursuant to the Team, Inc. 2006 Stock
Incentive Plan (as amended, the “2006 Plan”) or the Team, Inc. 2016 Equity
Incentive Plan (as amended, collectively with the 2006 Plan, the “Plan
Documents”), as applicable, and the associated Restricted Stock Unit Agreements
as listed on Exhibit “A” (the “RSU Agreements”), except as otherwise provided in
this Agreement, and deliver the underlying shares to Employee in accordance with
the original vesting schedule as set forth on Exhibit “A” to this Agreement
under the “Future Delivery Dates” column (the “Special Vesting”). From the
Special Vesting, Team will withhold, as required, for any local, state and
federal taxes, FICA, and other required payroll deductions (“Deductions”), but
will not withhold for the 401(k) Plan, health and welfare plans or other benefit
plans. The Special Vesting will not be eligible for employer matching under the
401(k) Plan. To the extent that any of the Deductions are required at or prior
to the delivery date of the underlying shares, Team, at its option, may withhold
the required amount of the Deductions from any other compensation due Employee
or require Employee to remit such required Deductions to Team in cash prior to
delivery of the shares. If Employee violates any of the provisions of this
Agreement, then any shares of Team’s stock that would have been delivered to
Employee on a “Future Delivery Date” shall be forfeited on the date such
violation occurs. All other terms and conditions of the RSU Agreements and the
Plan Documents remain in full force and effect. The parties agree that this
Section shall be deemed to be a “Special Vesting Agreement” for purposes of the
time-based Restricted Stock Unit Awards listed on Exhibit “A”.


2



--------------------------------------------------------------------------------




(4)    Non-disparagement. Team agrees that it will instruct its corporate
executive officers not publish or make in any manner any oral or written
statements about Employee that are untrue, defamatory, disparaging, malicious,
obscene, threatening, harassing, intimidating or discriminatory and which are
designed to harm.
(5)    Acknowledgement and Agreement. Employee acknowledges that all of the
consideration provided in this Agreement by Team is not owed to Employee without
his agreement to and compliance with all terms of this Agreement. Any breach by
Employee of this Agreement will relinquish Employee’s rights to the
consideration from Team under this Agreement, including all of the payments made
under Sections B(2), any future vesting of unvested shares under Section B(3),
and forfeiture of any Returnable Share Value as stated in the RSU Agreements
under Section 3(B). Employee acknowledges and agrees that, except as provided in
this Agreement and the Reaffirmation Agreement, Employee shall have no
entitlement to any additional compensation from Team in respect of Employee’s
employment or termination of employment.
C. EMPLOYEE’S PROMISES TO TEAM
In exchange for the promises of Team set forth above, Employee promises to do
the following:
(1)    Resignation as an Officer or Director. Employee hereby resigns, effective
as of July 15, 2018, as (i) President, Inspection and Heat Treating of Team,
Inc., and (ii) as an officer or director of any subsidiary or affiliate of Team,
Inc. and Employee agrees to take any further action reasonably requested by
Team, Inc. to effectuate the foregoing.
(2)    Transition Services Agreement. Employee agrees to continue at-will
employment with Team in the position of Special Advisor to the Chief Executive
Officer to provide transition services to Team through the Last Day of
Employment. Employee agrees that during the remaining period of Employee’s
employment, Employee shall continue to abide by all of Team’s policies and codes
of conduct, any agreements Employee has with Team or legal obligations owed by
Employee to Team, and to assist with the transition of Employee’s duties or
other duties as requested by Team.
(3)    Reaffirmation and Ratification of Agreement on or after Last Day of
Employment. Employee has been given at least twenty-one (21) days to review this
Agreement, and if he does not accept this Agreement by returning an executed
copy to Team on or before July 23, 2018, this offer will expire. Because it is
expected that Employee will sign this Agreement prior to the Last Day of
Employment and will continue Employee’s employment with Team to provide
transition services after signing this Agreement, as a condition of this
Agreement and part of the consideration stated in this Agreement, Employee
agrees to sign an acknowledgement on or immediately after the Last Day of
Employment (“Reaffirmation”), acknowledging current compliance with this
Agreement and ratifying and re-affirming each promise made in this Agreement,
including the release and covenant not to sue, as of the date Employee signs
that Reaffirmation. No payments or consideration will be provided under this
Agreement unless and until this Agreement and the Reaffirmation are signed and
not revoked by Employee and after the signing and expiration without revocation
by Employee of the seven-day revocation period provided under the Reaffirmation.
(4)    General Release and Covenant Not to Sue. Employee hereby releases and
discharges Team, its subsidiaries (past and present), business units, divisions,
affiliates, successors, assigns, lessees, underwriters, insurers, stockholders,
trustees, directors, officers, officials, managers, representatives, employees
and agents from all legal, equitable, or administrative claims or any claims for
wrongful discharge, discrimination, retaliation, harassment, breach of contract,
intentional or negligent


3



--------------------------------------------------------------------------------




infliction of emotional distress, defamation, interference with employment
related contract, or any other employment related cause of action based on
federal, state, or local law or the common law, whether in tort or in contract
that Employee may have against any of them from the beginning of time to the
effective date of this Agreement. Employee agrees that this release includes,
but is not limited to, any claims arising from Employee’s employment with and
termination from Team, as well as all employment-related claims for any form of
compensation, severance, contract claims or privacy rights, or any other claims
arising before the date this Agreement is signed. Employee represents that
Employee has been paid in full all compensation of any form which was owed to
Employee through the date this Agreement was signed. Employee agrees that this
release includes any employment-related claim Employee may have, including
employment-related claims of which Employee may not presently be aware. Subject
to the Protected Rights, Employee promises not to sue, file any sort of claim,
or seek or receive monetary or other damages or relief regarding any of the
claims released in this Agreement, whether the claim is filed by Employee or
others.
(5)    Release of Employment Claims including Age Discrimination Claims. This
release specifically includes, but is not limited to, age discrimination claims
arising under the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act (“ADEA”), all claims and causes of action arising
under Title VII of the Civil Rights Act, the Americans with Disabilities Act
(“ADA”), the Family and Medical Leave Act (“FMLA”), common law torts, any causes
of action or claims arising under or based on the Texas Labor Code including but
not limited to Chapters 21, 61, 451, the Indiana Civil Rights Act, the Indiana
Age Discrimination Act, the Indiana Discrimination Against Disabled Persons Act,
the Indiana Equal Pay Law, the Indiana Occupational Safety and Health Act, or
any other state or local law, statute, public policy, order, or regulation
regarding employment; any claim regarding the enforceability or scope of any
obligations regarding fiduciary duties, non-disclosure, non-competition and
non-solicitation; and any and all suits in tort or contract, Employee Retirement
Income Security Act (“ERISA”), and all other claims arising under federal,
state, or local statutes, common law, ordinances, or equity, and any applicable
severance policy or plan, stock incentive plan or policy, or compensation and
benefits policy or plan, and all other incentive compensation plans, claims for
wages, benefits, bonuses, vacation pay, severance pay or other compensation,
except as otherwise provided above. Employee acknowledges that the consideration
provided for in this waiver and release is in addition to anything of value to
which Employee was already entitled.
(6)    Non-disparagement. Excluding the Protected Rights referenced below,
Employee agrees to not publish or make in any manner any oral or written
statements about Team or any of the people or entities released that are untrue,
defamatory, disparaging, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm.
(7)    Protected Rights.
(a)    Nothing in this Agreement shall be construed as an attempt to waive any
right or claim which: is not waivable as a matter of law, is provided under this
Agreement or arises after the signing of this Agreement and Reaffirmation,
involves any vested benefits pursuant to an ERISA employee benefits plan,
unemployment compensation benefits if Employee is otherwise qualified for such
benefits under applicable law, or involves any pending workers’ compensation
claim (however Employee represents there are no unfiled workers’ compensation
claims or unreported injuries). To the extent that any such claim cannot be
waived as a matter of law, it is understood that Employee reserves the right to
file such claim, but Employee expressly waives Employee’s right to any relief of
any kind should Employee or any other person or entity pursue any claim on
Employee’s behalf except as stated below.


4



--------------------------------------------------------------------------------




(b)    Nothing in this Agreement limits Employee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission (“SEC”), or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies, including providing
documents or other information, without notice to the Company. Employee
understands and recognizes, however, that even if a report or disclosure is made
or a charge is filed by Employee or on Employee’s behalf with a governmental
agency, Employee will not be entitled to any damages or payment of any money or
other relief personal to Employee relating to any event which occurred prior to
Employee’s execution of this Agreement; however, excluded from this is any
non-waivable recovery rights with the SEC or as otherwise applicable.
(c)    Neither this Agreement nor any other agreement or policy of Team shall
prohibit Employee from making, or submit Employee to civil or criminal liability
under a trade secret law, for the following disclosures: (a) disclosures of
trade secrets made in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (b) disclosures of trade secrets
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal or per court order, or (c) disclosures of trade
secrets by a plaintiff to his or her attorney in a lawsuit for retaliation for
reporting a suspected violation of law and use of the trade secret information
in the court proceeding, if any document containing the trade secrets is filed
under seal and does not disclose the trade secrets, except pursuant to court
order, or (d) other actions protected as whistleblower activity under applicable
law. Employee is not required to notify Team of these allowed reports or
disclosures.
(8)    Confidentiality and Covenant of Non-Disclosure.
(a)    Employee understands and acknowledges that during the course of
Employee’s employment with Team, Employee has had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to Team, its affiliated
companies, and their businesses and existing and prospective customers,
suppliers, investors and other associated third parties (“Confidential
Information”). Further, this access to Confidential Information will continue
through Employee’s Last Day of Employment.
(b)    For purposes of this Agreement, “Confidential Information” includes, but
is not limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, sales information,
revenue, costs, formulae, notes, communications, product plans, ideas,
audiovisual programs, inventions, unpublished patent applications, discoveries,
experimental processes, experimental results,


5



--------------------------------------------------------------------------------




specifications, customer information, customer lists, client information, client
lists, manufacturing information, distributor lists, and buyer lists of Team,
its affiliated companies or their businesses or any of its existing or
prospective customers, suppliers, investors or other associated third parties,
or of any other person or entity that has entrusted confidential information to
Team and which Team is obligated to keep confidential.
(c)    Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
(d)    Employee understands and agrees that Confidential Information developed
by Employee in the course of Employee’s employment by Team shall be subject to
the terms and conditions of this Agreement as if Team furnished the same
Confidential Information to Employee in the first instance. Confidential
Information and trade secrets shall not include information that (i) is
generally available to and known by the public at the time of disclosure by
Employee, provided that such general availability and knowledge of the public is
through no direct or indirect fault of Employee or person(s) acting on
Employee’s behalf; (ii) becomes generally known within the industry through no
fault, act or failure to act, error, effort or breach of this Section by
Employee; or (iii) is obtained from a third party with a legal right to possess
and disclose it.
(e)    Acknowledgment. Employee understands that the nature of Employee’s
position has provided Employee with access to and knowledge of Confidential
Information and placed Employee in a position of trust and confidence with Team.
Employee further understands and acknowledges that Team’s ability to reserve the
Confidential Information for the exclusive knowledge and use of Team is of great
competitive importance and commercial value to Team, and that improper use or
disclosure by Employee is likely to result in unfair or unlawful competitive
activity or might cause Team to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages or criminal penalties.
(f)    Disclosure and Use Restrictions. Employee ratifies all prior agreements
concerning this subject matter and re-states here that Employee agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever (including other employees of Team not having a need to know and
authority to know and use the Confidential Information in connection with the
business of Team and, in any event, not to anyone outside of the direct employ
of Team) except as required in the performance of any of Employee’s remaining
authorized employment duties to Team, if any, and only with the prior consent of
an authorized officer acting on behalf of Team in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of Team, except as
required in the performance of any of Employee’s remaining authorized employment
duties to Team or with the prior consent of an authorized officer acting on
behalf of Team in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent). This Agreement
does not, in any way, restrict or impede Employee from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does


6



--------------------------------------------------------------------------------




not exceed that required by the law, regulation or order. Employee shall
promptly provide written notice of any such order or non-waivable legal right to
the senior legal officer of Team. Further, this Agreement does not prevent
Employee from exercising the Protected Rights addressed above, including making
a good faith report or related disclosures to any governmental agency or entity
regarding potential violations of applicable federal, state or local law or to
take other actions protected as whistleblower activity under applicable law.
Employee is not required to notify the Company of any actions or disclosures
pursuant to these Protected Rights.
(g)    Duration of Confidentiality Obligations. Employee understands and
acknowledges that Employee’s obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue so long as the information protected remains confidential in nature.
(9)    Non-Solicitation and Non-Interference. Employee acknowledges that the
highly competitive nature of Team’s business, Employee’s position with Team, and
the Confidential Information, company relationships, training, and goodwill
provided to Employee during his employment with Team, support Employee’s
promises not to solicit or interfere with the Company’s relationships with its
customers and employees as stated below, during his employment with the Company
and for a period of two years after Employee’s employment ends (“the Restricted
Period”) regardless of the reason for the separation, within the United States
and Canada (the “Restricted Territory”).
(a)    Non-Solicitation of Employees. During the Restricted Period and in the
Restricted Territory, Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
resignation or termination of employment of any employee of Team with whom
Employee worked or about whom Employee had access to Confidential Information
during Employee’s employment with Team. This restriction shall not include any
former, current, or potential employee of Team for whom Employee had no
responsibility, no involvement, and about whom he had no access to Confidential
Information during his employment with Team. This restriction does not apply to
postings and advertisements regarding job opportunities which are made available
to the public and are not directed specifically toward Team employees.
(b)    Non-Solicitation of Customers. Employee understands and acknowledges that
because of Employee’s experience with and relationship to Team, Employee has had
access to and learned about much or all of Team’s customer information.
“Customer Information” includes, but is not limited to, names, phone numbers,
addresses, e-mail addresses, order history, order preferences, chain of command,
pricing information and other confidential information identifying facts and
circumstances specific to the customer and relevant to sales and/or services.
(i)    Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to
Team.
(ii)    During the Restricted Period and in the Restricted Territory, Employee
agrees and covenants, not to directly or indirectly conduct business with,
solicit, contact (including but not limited to e-mail, regular mail, express
mail, telephone, fax, text and instant message), attempt to contact or meet with
Team’s current or prospective customers (defined as potential customers towards
whom Team has, within the last two years of Employee’s employment, taken
significant steps towards establishing a customer relationship) for purposes of
conducting business which is competitive to that of Team.


7



--------------------------------------------------------------------------------




(iii)    This restriction shall only apply to: (a) Customers or prospective
customers of Team that Employee had direct or indirect contact with in any way
during the last two years of Employee’s employment with Team; or (b) Customers
or prospective customers about whom Employee has had access to trade secret or
Confidential Information or Customer Information during Employee’s last two
years of employment with Team.
(10)    Non-Compete. Because of Team’s legitimate business interest in
protecting its Confidential Information, confidential training, and goodwill to
which Employee has had access during Employee’s employment with Team, and in
return for all of the good and valuable consideration offered to Employee,
Employee agrees and covenants not to engage in the Prohibited Activity during
the Restricted Period and in the Restricted Territory.
(a)    For purposes of this non-compete clause, “Prohibited Activity” is
carrying on or engaging in any activity as an employee, employer, owner,
operator, manager, advisor, consultant, contractor, agent, partner, director,
stockholder, officer, investor, lender, or any other similar capacity engaged in
by Employee on Employee’s own behalf or on behalf of any person or entity
carrying on or engaged in a business similar to and competitive with the
business of Team and that provides any of the services or product sales as Team
provides as listed on the websites of Team (including affiliate or subsidiary
companies), including such entities engaged in the business of: specialty
maintenance and construction services required in maintaining high temperature
and high pressure piping systems and vessels utilized in heavy industry, which
service includes, but is not limited to, inspection and assessment, field heat
treating, leak repair, composite repair, fugitive emissions control, hot
tapping, isolation test plugs, line stops or line plugs, wet tapping, line
freezes or line thaws, field machining, welding, technical bolting or torquing,
concrete repair and restoration, field and shop valve repair and sales,
installation, distribution, maintenance and warranty work for valves and valve
products and service of waterworks valves, clamps and enclosures and any other
services or products Team currently provides, including designing, developing,
manufacturing, distributing or assembling equipment or products to support such
services. Employee expressly acknowledges and agrees that, due to the nature of
Employee’s employment with Team, any activities falling within the definition of
Prohibited Activity would necessarily and inevitably involve the use and/or
disclosure by Employee of Team’s trade secrets and Confidential Information.
Restricted Territory and Prohibited Activity do not include any territory or
geographic area or other portion of the business of Team in which Employee did
not participate in the business of Team or take active steps to engage in the
business of Team or about which Employee had no access to Confidential
Information, training, business relationships, or goodwill of Team during the
last two years of Employee’s employment with Team.
(b)    Any business, company, partnership, entity, or other form of organization
that offers any of the products and/or services of the type offered by Team
(including, its affiliated or subsidiary companies), in the Restricted Territory
shall be considered to be carrying on or engaged in a business similar to and
competitive with the business of Team.
(c)    Nothing in this Agreement shall prohibit Employee from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that Employee is not a controlling person of, or a member of a group that
controls, such corporation.


8



--------------------------------------------------------------------------------




(11)    Trade Secrets. Employee agrees that Employee will not, without prior
written approval of Team, disclose to anyone outside Team or use, for Employee’s
own private benefit or the benefit of any third party, any trade secrets or
Confidential Information proprietary to Team (including its affiliated or
subsidiary companies), or which Team is obligated to protect, including, but not
limited to, all processes, designs, formulas, inventions, computer programs,
know how, technical information, marketing strategies and plans, pricing
information, and customer lists or other compilations of information belonging
to Team or its affiliated or subsidiary companies or their customers.
(12)    Return of Team Property. Employee warrants and agrees that, as of the
Last Day of Employment, Employee has returned (or will return) to Team, without
undertaking any unauthorized modification or deletion, all of Team’s property in
Employee’s possession or control relating to Employee’s employment with Team,
including but not limited to, Company issued vehicles, computers, computer
equipment, other equipment, Confidential Information, files, records, manuals,
memoranda, documents, keys, access cards, credit cards, phone cards and all of
the tangible and intangible property belonging to Team, or its affiliates, (hard
copy or electronic) or its or their vendors, contractors, subcontractors,
customers or prospective customers. Employee will not retain any copies or
summaries, electronic or otherwise, of such property, unless agreed to in
writing by an authorized senior level officer of Team, Inc. Notwithstanding the
foregoing, to the extent such Company property is not in Employee’s possession
on the Last Day of Employment, Employee covenants and agrees to use Employee’s
best efforts to retrieve such Company property and return to the Company as soon
after Employee’s Last Day of Employment as reasonably possible.
(13)    Remedies. Employee agrees to fully comply with each of the terms of this
Agreement in return for the opportunity to receive the consideration promised by
Team, which Employee acknowledges and agrees is good, valuable, and sufficient
consideration to support the agreements contained herein. Team will provide the
consideration specified above only in return for Employee’s promises made and
continued compliance with all terms of this Agreement, including Employee’s
promises to continue to abide by any other obligations owed by Employee to Team
under applicable law or other agreements, to the extent such obligations involve
duties of a fiduciary, non-disclosure, non-competition, or non-solicitation of
customers or employees. Strict compliance with and satisfaction of this
Agreement is a specific condition for the consideration provided by Team under
this Agreement, with such compliance and satisfaction determined by Team in its
sole discretion.
Employee understands that the promises and restrictions set forth in this
Agreement may limit Employee’s ability to engage in certain actions but
acknowledges that Employee has been provided sufficient consideration or
benefits under this Agreement to justify such restrictions. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Agreement by Employee, and Team shall be entitled to enforce such
provisions by specific performance and injunctive or other equitable relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for such breach, but shall be in addition to all
remedies available at law or in equity to Team, including the recovery of
damages involved in such breach, attorneys’ fees and costs, forfeiture of the
opportunity to receive the consideration under this Agreement including any
payments or any vesting of restricted stock units, and forfeiture of any amounts
paid or prior vesting provided under this Agreement, and all remedies available
to Team pursuant to other agreements with Employee or under any applicable law.
It is expressly understood and agreed that Team and Employee consider each of
the restrictions and obligations contained or referenced in this Agreement to be
reasonable and necessary to protect the business of Team.


9



--------------------------------------------------------------------------------




(14)    Notification to Subsequent Employers. Employee further acknowledges that
in order to enforce his obligations under this Agreement, Team may need to
notify subsequent actual or potential employers or others of Employee’s
obligations under this Agreement. Employee agrees to notify Team of the identity
of his employers for the Restricted Period before accepting a position with such
employers, and Employee consents to Team providing notification to these
employers or others involved, of Employee’s ongoing obligations to Team under
this Agreement or under other applicable law.
(15)    Tolling of Restricted Period. The duration of the Restricted Period
shall be tolled and suspended for any period that Employee is in violation of
these covenants up to a period of one year, unless such tolling is disallowed
under applicable law.
(16)    Intellectual Property. Employee hereby irrevocably assigns to Team, for
no additional consideration, Employee’s entire right, title and interest in and
to all discoveries, writings, works of authorship, technologies, software
developments, inventions, improvements, ideas and other works or intellectual
property arising from Employee’s employment with Team, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.
(17)    Internal Revenue Code Section 409A. Employee and Team acknowledge and
agree that: the form and timing of any payments and benefits to be provided
pursuant to this Agreement are either (i) intended to be exempt from or to
comply with one or more exceptions to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable Treasury Regulations
thereunder (“Section 409A”), including the requirement for a six-month
suspension on payments or benefits to “specified employees” as defined in
Section 409A that are not otherwise permitted to be paid within the six-month
suspension period, or (ii) for the payments subject to the Special Vesting
Agreement, comply with the payment timing rules under Section 409A. The parties
further acknowledge and agree that for purposes of Section 409A, Employee does
not have discretion with respect to the timing of the payment of any amounts
provided under this Agreement. Notwithstanding any provision of this Agreement
to the contrary, Team, its affiliates, subsidiaries, successors, and each of
their respective officers, directors, employees and representatives, neither
represent nor warrant the tax treatment under any federal, state, local, or
foreign laws or regulations thereunder (individually and collectively referred
to as the “Tax Laws”) of any payment or benefits contemplated by this Agreement
including, but not limited to, when and to what extent such payments or benefits
may be subject to tax, penalties and interest under the Tax Laws.
(18)    No Knowledge of Wrongdoing or Fraud. Other than that which has been
previously disclosed by Employee to the audit services department or senior
officers of Team in writing prior to the Effective Date, Employee warrants that,
to Employee’s knowledge, (i) Employee is not aware of any improper financial
reporting, posting, or accounting irregularities at Team, including, but not
limited to, fraud, embezzlement, malfeasance, or financial misrepresentations;
and (ii) Employee fairly represented in all material respects the financial
condition, results of operations, cash flows, and safety status of the
operations under Employee’s control.


10



--------------------------------------------------------------------------------




(19)    Further Assurances and Cooperation. During Employee’s employment with
Team and thereafter, Employee agrees to provide truthful testimony and
information and to otherwise reasonably cooperate with Team or any of its
affiliates, representatives, officers, directors, or agents in connection with
the defense, prosecution, or evaluation of any pending or potential claims or
proceedings involving or effecting Team that relate to any decisions in which
Employee participated or any matter of which Employee has or had knowledge.
(20)    Venue; Applicable Law. The venue for any dispute between the parties
arising from or relating to this Agreement or Employee’s obligations hereunder
shall be exclusively in the federal and state courts of Harris County, Texas,
unless another forum is required by applicable law. This Agreement shall be
construed in accordance with the laws of the State of Texas, without regard to
the conflict of law provisions of any jurisdiction.
(21)    No Admission of Liability. The parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of any current or
potential claims. No action taken by the parties hereto, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any current or potential claims theretofore
made, or (b) an acknowledgement or admission by either party of any fault or
liability whatsoever to the other party or to any third party.
(22)    Representations; Modifications; Severability; Assignment. Employee
acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement. This Agreement
cannot be modified except in writing and signed by both parties. If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion shall be modified by the court to
be enforceable. If modification is not possible, then such unenforceable
provision will be severed from and shall have no effect upon the remaining
portions of the Agreement. Team may assign its rights and obligations under this
Agreement, and this Agreement inures to the benefit of any successor of Team.
(23)    No Waiver. No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
(24)    Notices. Any notices regarding acceptance, rejection, revocation or any
other matters arising under this Agreement shall be sent by a method of delivery
which provides a receipt of delivery and shall be addressed as provided below.
Any change of contact information listed below shall be promptly reported to the
other party at the address below. Notices to Employee should be addressed to
Employee’s home address on file with Team. Notices to Team should be addressed
to the EVP, Chief Legal Officer for Team, Inc. located at 13131 Dairy Ashford,
Suite 600, Sugar Land, Texas 77478. Such notice may be delivered by fax to
281.388.5583 or electronic mail (with confirmed receipt) to
Butch.Bouchard@Teaminc.com.
D. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES
In exchange for the promises made by and to Employee and Team, they mutually
agree to the following terms:
(1)    Either party may enforce the Agreement in court if the other party
breaches it.


11



--------------------------------------------------------------------------------




(2)    If a court or governmental agency finds any part illegal or refuses to
enforce any part of the Agreement, the remainder of this Agreement will not be
affected and will remain in force, with the specific exception that if the
waiver and release of claims are found to be invalid or unenforceable, Employee
agrees to return all amounts paid pursuant to this Agreement.
(3)    Team does not admit violating any state, federal, or local laws by
entering into this Agreement.
(4)    This Agreement and the Reaffirmation to be signed on or after the Last
Day of Employment contain the entire and only Agreement between Team and
Employee regarding Employee’s transition duties and termination of employment.
All oral or written promises or assurances that are not contained in the
Agreement are waived, invalid, and unenforceable, other than any otherwise
existing obligations of Employee under contract or under the law regarding
duties of confidentiality, non-solicitation, or non-competition which shall
remain in full force and effect. This Agreement may not be modified except in a
writing signed by Employee and an authorized officer of Team.
(5)    Early Termination of Employment. Team shall have the right to terminate
Employee’s employment at any time for any reason. If Employee’s termination
occurs after this Agreement has been presented to Employee and is determined by
the CEO of the Company to have been for “Cause,” Employee shall not be entitled
to any further payments or benefits under this Agreement and Team shall have the
right to recover any benefits already provided under this Agreement. For
purposes of this Agreement, “Cause” shall mean (i) the commission of a crime
involving dishonesty, breach of trust, or physical harm to any person; (ii)
employee willfully engages in conduct that is in bad faith and materially
injurious to Team, including but not limited to, misappropriation of trade
secrets, fraud, or embezzlement; (iii) a material breach of this Agreement or
(iv) Employee’s willful refusal to implement or follow a lawful policy or
directive of Team.
Either party may terminate Employee’s employment at any time for any reason. In
the event of such early termination for any reason other than for “Cause”, as
described above, Employee shall be entitled to all payments and benefits due
pursuant to Section B of this Agreement, except for the continuation of Base
Salary beyond the actual termination date, as set forth in Sections B(1) and
C(2) above.
E. EMPLOYEE’S ASSURANCES TO TEAM
The Agreement is a legal document with legal consequences. Team wants to be
certain that Employee fully understands the legal effect of signing this
Agreement. Employee, therefore, makes the following assurances:
(1)    Employee has carefully read the complete Agreement.
(2)    The Agreement is written in language that is understandable to Employee.
(3)    Employee understands all of the provisions of this Agreement.
(4)    Employee understands that this Agreement is a waiver of any and all
rights Employee may have against Team and all the other parties listed in
Section C(4), including any and all rights under the Age Discrimination in
Employment Act for claims of age discrimination.
(5)    Employee wants to enter this Agreement. Employee recognizes that the
Agreement is financially beneficial to him and that Employee willingly waives
any and all rights in exchange for the promises of Team in this Agreement.


12



--------------------------------------------------------------------------------




(6)    Employee enters this Agreement freely and voluntarily. Employee is not
under coercion or duress whatsoever in considering or agreeing to the provisions
of this Agreement.
(7)    Employee understands that this Agreement is a contract and that either
party may enforce it.
(8)    Employee has been given a period of twenty-one (21) calendar days to
consider the terms of the offer contained in this Agreement. This twenty-one
(21) day period has provided Employee with sufficient time to consider his
options and to seek the advice of legal counsel, tax or financial advisors,
family members, and anyone else whose advice Employee values. Employee
understands that Employee does not need to take twenty-one (21) calendar days to
consider this Agreement if Employee does not wish to do so, but Employee
understands that any decision to sign before that time has expired has been made
voluntarily and not because of any fraud or coercion or improper conduct by
Team.
(9)    After signing this Agreement, Employee has a period of seven (7) calendar
days to revoke. Employee can revoke this Agreement by notifying Team in writing
of his wish to do so within the seven (7) day period. The notice of revocation
must be sent as designated in the Notices Section. In fact, this Agreement is
not effective until the eighth (8th) calendar day after it is signed by
Employee, provided the Agreement is not revoked by that day (the “Effective
Date”). No payments under this Agreement (other than continued regular
compensation during employment) shall be made until after the Effective Date of
this Agreement and under the Reaffirmation Agreement.
(10)    Employee agrees and acknowledges that, without all of his promises in
this Agreement, Employee is not otherwise entitled to any consideration or
amount(s) that may be paid under this Agreement.
(11)    Team has urged Employee, in writing, to review this document with
Employee’s lawyer prior to signing.


PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS EMPLOYEE
MAY HAVE AGAINST TEAM.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below with their signatures.
Employee:
/s/ Arthur F. Victorson
 
July 2, 2018
 
 
 
ARTHUR F. VICTORSON
 
(Date Signed)

TEAM, INC.
 
 
 
 
 
 
 
By:
/s/ Amerino Gatti
 
July 2, 2018
 
 
 
 
(Date Signed)
 
 
 
 
 
Name:
Amerino Gatti
 
 
 
 
 
 
 
Its:
Chief Executive Officer
 
 



13



--------------------------------------------------------------------------------





Exhibit “A”
Team, Inc. Unvested Restricted Stock Units


Vesting and Delivery Schedule




Original
 
Original


 
Current


 
Future
Grant Date
 
# Granted


 
# Unvested1


 
Delivery Dates
 
 
 
 
 
 
 
November 4, 2014
 
6,527


 
1,632


 
October 15, 2018
October 15, 2015
 
7,876


 
1,969


 
October 15, 2018
 
 
 
 
1,969


 
October 15, 2019
November 15, 2016
 
8,407


 
2,102


 
November 15, 2018
 
 
 
 
2,102


 
November 15, 2019
 
 
 
 
2,102


 
November 15, 2020
September 18, 2017
 
35,186


 
35,186


 
September 18, 2019
November 15, 2017
 
15,805


 
3,951


 
November 15, 2018
 
 
 
 
3,951


 
November 15, 2019
 
 
 
 
3,951


 
November 15, 2020
 
 
 
 
3,952


 
November 15, 2021
 
 
 
 
62,867


 
 

















































__________________________________
1 Estimated delivery amounts, prior to withholding for taxes.


14

